Citation Nr: 0623866	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-38 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

2.  Entitlement to service connection for an unspecified 
mental condition.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for asthma.  

4.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for drug addiction.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from June 1974 to June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations in September 2003 and May 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

In the Informal Hearing Presentation to the Board dated in 
September 2005, the representative has correctly pointed out 
that the appellant's formal claim filed in October 2003 
included a claim for improved pension benefits, as well as 
for disability compensation benefits.  The appellant 
confirmed this in a February 2004 letter addressed to his 
U.S. Congressman.  Since the appellant's pension claim has 
never been adjudicated by the RO, this matter is referred 
back to the RO for appropriate further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Entitlement to service connection for drug addiction was 
previously denied by an unappealed rating action dated in 
October 1997; and final rating actions dated in June 1998, 
September 1998, and May 1999, have all previously denied 
entitlement to service connection for asthma.  In particular, 
service connection for drug addiction was denied because the 
drug addition and/or drug dependence reported in service was 
viewed as being the result of the appellant's own willful 
misconduct such that a grant of service connection for that 
condition was legally precluded.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.301 (2005).  

Although letters were sent to the appellant in July and 
December 2003 which were intended to satisfy the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), neither of these letters nor anything else in the 
current record reflects the very specific notification 
requirement set forth in Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006) pertaining to attempts to reopen 
previously denied claims.  According to the U. S. Court of 
Appeals for Veterans Claims (hereinafter the Court), the VCAA 
requires that, in the context of a claim to reopen a 
previously denied claim, VA look at the bases for the prior 
denial and respond with a notice letter that specifically 
describes what evidence is necessary to substantiate the 
element or elements of the claim required to establish 
service connection which were found to be insufficient in the 
previous denial.  The Court further observed that failure to 
satisfy this notice requirement has the natural effect of 
producing prejudice.  In addition, of course, VA must also 
provide a claimant with notice of what is required to 
substantiate each element of a service connection claim.  
Kent, supra.  

Since the RO's letters in July and December 2003 do not 
satisfy all of the Kent notice requirements, and these 
deficiencies were not thereafter cured, a remand of these 
issues is required in order to protect the appellant's due 
process rights.  On remand, the proper agency must inform the 
appellant of the elements needed to establish inservice 
incurrence and/or aggravation in service of a pre-existing 
disability; specifically describe the evidence needed to 
substantiate the element or elements of the current claims 
seeking service connection for drug addiction and asthma 
previously found to be insufficient by the RO; and fully 
explain to the appellant the requirements for submitting new 
and material evidence to reopen these previously denied 
claims, including the current and controlling definition of 
new and material evidence set forth at 38 C.F.R. § 3.156(a).  
In particular, the appellant must be informed that, in order 
to reopen the claim seeking service connection for drug 
addition, he needs to submit competent medical evidence 
establishing that this condition is a symptom of an acquired 
psychiatric disability incurred or aggravated in service, 
rather than a separate and independent disability.  

The current evidentiary development concerning the remaining 
two issues before the Board is also incomplete.  Service 
connection for COPD and for an unspecified mental condition 
has been denied by the RO on the grounds that the appellant 
is not shown to currently have either of these claimed 
disabilities.  However, in August 2003, the appellant 
submitted signed release forms (VA Form 21-4142) authorizing 
the RO to obtain medical records in support of his claims 
from Recovery Resources in Cleveland, Ohio (pertaining to his 
treatment for depression and other possible mental 
conditions); and from a Dr. C. in Streetsboro, Ohio, and from 
the Cleveland Clinic (pertaining to his treatment for 
respiratory problems).  The current record does not reflect 
requests by the RO for this very pertinent evidence.  

The appellant also requested in August 2003 that the RO 
obtain and review his medical records from the Youngstown VA 
Outpatient Clinic pertaining to the treatment of his 
respiratory problems.  Although the claims file contains 
copies of VA outpatient treatment records from the Youngstown 
VA Outpatient Clinic dating from 1997 and 1998, it is not 
clear that these are all of the medical records pertaining to 
the appellant at that facility.  Moreover, according to the 
September 2003 and May 2004 rating actions, from which the 
present appeal was generated, and also according to the 
statement of the case issued in August 2004, the RO did not 
review even these limited VA medical records in connection 
with any of the claims currently before the Board.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to all four current claims, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  This notice should also 
include an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claims on appeal, as outlined in 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006); and also include notice 
to the appellant of the evidence and 
information needed to reopen the two 
previously denied claims, as set forth in 
Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006).  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant, including the 
medical records previously identified by 
the appellant in the August 2003 release 
forms, and especially the records of 
Recovery Resources, Dr. C., and the 
Cleveland Clinic, identified therein.  
The AMC or the RO should also obtain 
copies of all relevant VA medical records 
not already of record, if any.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claims.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

